Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention 

	The present invention pertains to a wireless communication system. The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…obtaining medium access control (MAC) packet data unit (PDU) for which HARQ (hybrid automatic repeat request) feedback is enabled; 
performing transmission of the MAC PDU to a second device; and 
determining a remaining packet delay budget (PDB) of the MAC PDU, 
wherein the remaining PDB of the MAC PDU is a first difference value between a first time when the first device obtains the MAC PDU and a second time of a delay deadline for the MAC PDU, 
configuring the MAC PDU for which the HARQ feedback is disabled, based on the remaining PDB of the MAC PDU being less than or equal to a threshold; 
performing retransmission of the MAC PDU based on the remaining PDB of the MAC PDU being less than or equal to the threshold, 
wherein the retransmission of the MAC PDU is a blind retransmission, 
wherein the retransmission of the MAC PDU includes a HARQ retransmission of the MAC PDU, and 
wherein the HARQ retransmission of the MAC PDU is performed by a medium access control (MAC) layer of the first device.”
The prior arts of record (Yang et al. US 2015/0172023  as an example of such prior arts) teach selecting a HARQ process, from the plurality of pending HARQ processes, to terminate early based at least in part on an associated quality of service parameter. The method further includes terminating the selected HARQ process when the uplink grant is insufficient to perform the retransmission for the plurality of pending HARQ processes. However, the prior arts of record fail to teach the claimed specifics recited above. 
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1, and 9-15 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111